DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

            Claims 1 – 2, 6 – 8, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Solomko et al (US 2017/0257135) in view of Bai et al (US 2019/0288728) in view of Anthony et al (US 2016/0381649) and further in view of King et al (US 2019/0052291).

             Re claim 1, Solomko teaches of a high-frequency signal transmission-reception circuit (Fig.13) comprising: a plurality of filter groups, each filter group comprising a plurality of filter pairs (#64, TRX pair, Fig.13), each filter pair comprising at least one filter (#64); a plurality of first switches (#66, P switches, Fig.13) comprising: a plurality of filter-side terminal groups (each switch has an input terminal as shown in #66, Fig.13), each filter-side terminal group comprising a plurality of filter-side terminals electrically connected to respective ones of the plurality of filter pairs (each switch has a plurality of filter-side terminals as shown in #66, Fig.13), and an antenna-side terminal group (#68.1 – 68.P, Fig.13) electrically connected to a plurality of antennas via a plurality of transmission paths (#72.1 – 72.P, Fig.13); a plurality of couplers (#18.1 - #18.P, Fig.13), each coupler being in a respective one of the plurality of transmission paths (as shown in 
         Bai teaches of a first switch (multiway switch, 4P4T, Fig.4A) comprising: a plurality of band pass filter-side terminal groups (2 groups as shown in Fig.4A), each band pass filter-side terminal group comprising a plurality of band pass filter-side terminals (each group has two band pass filter-side terminals) electrically connected to respective ones of the plurality of band pass filter pairs (a first and second band-pass filter, Fig.4A), and an antenna-side terminal group (4 output ports, Fig.4A) electrically connected to a 
         Anthony teaches of a plurality of band pass filter groups (#16, Fig.2B), each band pass filter group comprising a plurality of band pass filter pairs (band pass filter pairs as shown in Fig.2B), each band pass filter pair comprising at least one band pass filter (as shown in Fig.2B) (Paragraphs 0072 – 0073). Anthony further teaches of a plurality of couplers (#12, Fig.5), each coupler being in a respective one of the plurality of transmission paths (as shown in Fig.10) and configured to output respective detection signals, the detection signals representing a signal strength (power detector, Fig.6A) of a high-frequency signal transmitted on the respective transmission path (#62, Fig.6B); and a second switch (#44, Fig.5A) electrically connected to the plurality of couplers (Fig.5A).
By definition, the operation of band-pass filter is to pass frequencies within a certain range and rejects frequencies outside that range), wherein the third switch (#113, Fig.1) is configured to electrically connect the input terminal (from #110, Fig.1) to a first terminal in the terminal group (the terminals connected to the bandpass filters of #116, Fig.1). King further teaches of a power amplifier (PA, #110, Fig.1) electrically connected to the input terminal of the third switch (#113, Fig.1) and configured to output the high-frequency transmission signal to the input terminal of the third switch (terminal receiving from #110, Fig.1), such that the high-frequency transmission signal output from the power amplifier (PA, #110, Fig.1) is supplied to one of the plurality of transmission band pass filters of the common band pass filter group (#116, Fig.1) via the third switch (#113, Fig.1). King further teaches of the amplifier in the receiver being a low noise amplifier (LNA, Fig.1).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of first switches be a single first switch since it has been held that forming in one piece a component which has been formed in two pieces and put together involves only routine skill in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of 

           Re claim 2, Solomko teaches of wherein the second switch (#2, Fig.13): further comprises an output terminal (1 – M outputs as shown in Fig.13) from which a high-frequency reception signal is output (#38, Fig.13), and is further configured to electrically connect the output terminal (input #4.1 – #4.N and 1 – M outputs as shown in Fig.13) to one of the antenna-side terminals in the antenna-side terminal group (connected as shown in Fig.13 to #68.1 – 68.P, Fig.13).

             Re claim 6, Solomko, Bai, Anthony and King teach all the limitations of claim 1 as well as Bai teaches of wherein a first band pass filter group (first transmit and receive path, Fig.5) further comprises a transmission-reception band pass filter (second bandpass filter from the top of Fig.5) configured to band-pass the high-frequency transmission signal and to band-pass a high-frequency reception signal (depending on the switch connected to the bandpass filter, Fig.5), wherein the first band pass filter-side terminal group of the first switch further comprises a band pass filter-side terminal (the first terminal of the 4P4T switch, Fig.5) electrically connected to a first end the transmission-reception band pass filter (connected to the bandpass filter, Fig.5), King further teaches of wherein the terminal group of the third switch (#113, Fig.1) further comprises a terminal electrically connected to a second end of the transmission-reception band pass filter pair (as shown in Fig.1), and wherein the third switch further comprises an output terminal configured to output the high-frequency reception signal (output to the LNA, Fig.1) and is further configured to electrically connect the output terminal to the terminal electrically connected to the second end of the transmission-reception band pass filter pair (as shown in Fig.1).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first band pass filter group further comprises a transmission-reception band pass filter connected between the third switch and the first switch to enable the functionality of a transceiver.


            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a low noise amplifier connected to the third switch in the receiver path to reduce unwanted noise.

           Re claims 8 and 14, Solomko, Bai, Anthony and King teach all the limitations of claims 1 – 2 as well as Solomko teaches of further comprising: a reception band pass filter (BPF as taught by Bai and Anthony in claim 1) configured to band-pass a high-frequency reception signal (filter #64 in the receiver path, Fig.13), wherein the first switch (#66, Fig.13) (switch as taught by Bai in claim 1): further comprises an output terminal electrically connected to the reception band pass filter (connected as shown in Fig.13), and is further configured to output the high-frequency reception signal to the reception band pass filter (output to #64, Fig.13), and to electrically connect the output terminal (of switch #2, Fig.13) to one antenna-side terminal in the antenna-side terminal group (to one antenna-side terminal as shown in Fig.13). King further teaches of a low noise amplifier (#112, Fig.1) electrically connected to the reception band pass filter (#116, Fig.1).
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a low noise amplifier in the receiver path to reduce unwanted noise.

           Re claims 18 and 20, Solomko, Bai, Anthony and King teach all the limitations of claims 6 – 7 as well as Solomko teaches of further comprising: a reception band pass filter (BPF as taught by Bai and Anthony in claim 1) configured to band-pass a high-frequency reception signal (filter #64 in the receiver path, Fig.13), wherein the first switch (#66, Fig.13) (switch as taught by Bai in claim 1): further comprises an output terminal electrically connected to the reception band pass filter (connected as shown in Fig.13), and is further configured to output the high-frequency reception signal to the reception band pass filter (output to #64, Fig.13), and to electrically connect the output terminal (of switch #2, Fig.13) to one antenna-side terminal in the antenna-side terminal group (to one antenna-side terminal as shown in Fig.13). King further teaches of a low noise amplifier (#112, Fig.1) electrically connected to the reception band pass filter (#116, Fig.1).
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a low noise amplifier in the receiver path to reduce unwanted noise.

Response to Arguments

           Applicant's arguments filed March 04, 2021 have been fully considered but they are not persuasive. 
           Applicants submit that none of these references, alone or in combination, teach the claimed relationship between filters and amplifiers. That is, Solomko illustrates a separate amplifier for each filter, and King only illustrates a single power amplifier 110 
        Examiner submits that the combination of Solomko, Bai, Anthony and King teach the claimed relationship between filters, switches and amplifiers where King further teaches of a third switch placed between the amplifiers and the filters that switches between multiple bands for the power amplifier (Fig.1).

Conclusion

           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 2633